OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS



             OFRCiAi:BUSINESS'' »" 'k^'h^m *"<T                           %
             STATE OF TEXAS                                    fS&^^L^^^^^^3
                                                                               RTNCT BOWES
             PENALTY FOR
                                                               02 1M

  11/26/20l/RIVATEUSE                                          0004279596      NOV 26   2014
                                                                                               /
  MOORE, ROBERT CHARLES               Tr.Ct. NoTC-372-0-1 oWPo|R3%Waode
                                    WR-82,371-01
  This is to advise that the Court has denied without written order the application for
  writ of habeas corpus.                                  Afl      ^ci^c
                                                                 f* J?J Abel Acosta, Clerk
                                   ROBERT CHARLES MOORE V
                       M T X T F        7S a      4E   1?7ft           2212/18/14




                      8C: 78711230888                    * 2382-65651-17 - 45
5ESN3B 7&42S                J'Vl»_'jlH«i«<|»..l,J,,.Hlj,njl,J,l|,J1,,}},|1Hljl|vl|M|1